DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 3/3/2021 claims 1, 2,  and 5-8 were amended, claims 3, 4, 9, and 10 are original, claims 11 and 12 are withdrawn, and claims 13 and 14 are new.
Claim Rejections - 35 USC § 112
The previous rejections under this heading are withdrawn due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (U.S. PGPub 2016/0333153; herein Hirata, already of record), in view of Chan et al (U.S. PGPub 2015/0258770; herein Chan.  Regarding claim 1, Hirata teaches:
A method for producing a three-dimensional object by stacking cured layers of a photocurable color ink composition containing a coloring material (Figures 1A-2D and paragraph 0194-0196), the method comprising:
Applying the photocurable color ink composition onto an underlying member (binding solution 2, paragraph 0194 can be photocurable, and as seen in Figures 1A-2D is applied to an underlying member); and
Curing the photocurable color ink composition with light (paragraph 0073),
Wherein the content of the coloring material in the photocurable color ink composition is in the range of 0.25% by mass to 2.1% by mass (paragraph 0200, 1 to 20 mass %)
Hirata is silent to the addition of a polymerization inhibitor.
In the same field of endeavor Chan teaches adding a polymerization inhibitor to colored curable ink composition for 3D printing (paragraph 0089)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the polymerization inhibitor of Chan, since it provides thermal stability to the composition.

Regarding claim 2:
See remarks regarding claim 1.  Additionally, Hirata teaches that one can use two binding solutions, one colored and one clear, paragraph 0209.
Regarding claims 3 and 4:
Wherein the cured layers each have a thickness in the range of 4 microns to 15 microns
Hirata teaches a layer thickness of 10 to 100 microns in paragraph 0063.
It is noted that Hirata teaches an overlapping range, nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that since Hirata teaches an overlapping range a prima facie case of obviousness exists, MPEP 2144.05 I.
Regarding claims 5-8:
Hirata teaches making layers that are 10 to 100 microns thick (paragraph 63), therefore it would be obvious that the process of Hirata can produce films that are 10 and 100 microns thick, or stacked to the needed height since Hirata is directed to 3D printing via layers.  Additionally, since Hirata and Chan make obvious the methods of claims 1 and 2, and since no additional materials or steps have been claimed, then it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the 10 and 100 micron thickness made by the combination of Hirata and Chan would have the claimed optical densities.
Regarding claims 13 and 14:
Hirata teaches a higher range than claimed.  However, Chan teaches in paragraph 0065 the use of 0.01 to 5 wt% colorant in 3D printable materials.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the composition of Chan, since it allows for one to achieve the desired color or optical properties of the final product (Chan: paragraphs 0065-0069)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata and Chan, and in further view of Hakkaku et al (U.S. PGPub 2017/0313048; herein Hakkaku, already of record), Russell et al (U.S. PGPub 2002/0079601; herein Russell, already of record), or Utsunomiya (U.S. PGPub 2017/0028649; already of record).  Regarding claims 9 and 10, Hirata teaches:
Wherein the applying includes: 
Obtaining a formative data set for each cured layer of the three-dimensional object (this is seen as the layer layout outline/shape being printed, which is implied by the method of Hirata in Figures 1A-2C, otherwise the layer 1 and desired object in 2D would not print as desired)
Generating ink ejection data for each cured layer by using the corresponding formative data set, the ink ejection data being used for ejecting the photocurable color ink composition for the corresponding cured layer (where the binding solution 2 is printed in Figures 1A-2C); and ejecting the photocurable color ink composition layer by layer (Figures 1A-2C the deposition of the binding solution 2)
However even though Hirata teaches the use of color, Hirata is silent to:
Wherein the ink ejection data are generated by dithering for a halftoning operation of the formative data set, and wherein when the halftoning operation is executed for each of the cured layers to be stacked, a dither mask is applied in different manners to the same position of the cured layers to which the photocurable color ink composition is deposited
Additionally, Chan teaches the use of dithering, but only in terms of columns in the Z direction, not per layer.
Nevertheless, in the same field of endeavor: 
Hakkaku teaches using a dithering mask process on each layer to determine the coloration (paragraph 0112)
Russell teaches using halftoning and dithering on each layer (paragraphs 0098-0100)
Utsunomiya teaches using a dithering mask which compare threshold values to known values (e.g. Abstract and paragraphs 0008 0032, as well as Figures 13-16C)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the dithering mask process as shown by Hakkaku, Russell, or Utsunomiya with the process of Hirata and Chan, since it helps prevent Moiré patterns from being generated (Hakkaku, paragraph 0112), since it helps to determine proper placement of droplets for proper design and shading (Russell, paragraphs 0099 and 0100), and since it can determine interior parameters irrespective of exterior changes (Utsunomiya, paragraph 0032)
Response to Arguments
Applicant’s arguments filed 3/3/2021 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743